Citation Nr: 0104045	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than April 1, 1999 
for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1994.

This appeal arose from a May 1999 award from the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA), Regional 
Office (RO), which awarded additional benefits for 
dependents, effective April 1, 1999.


FINDING OF FACT

The veteran notified VA of his marriage to R.A.B. on March 
31, 1999.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
additional benefits for dependents is March 31, 1999, with 
payments commencing April 1, 1999.  38 U.S.C.A. § 5111 (West 
1991); 38 C.F.R. § 3.401(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Additional compensation for dependents will be effective as 
of the latest of the following dates:

	(1) Date of claim.  This term means the following, 
listed in their order of applicability:

		(i) Date of veteran's marriage, or birth of his or 
her child, or adoption of a child, if the evidence of the 
event is received within one year of the event otherwise

		(ii) date notice is received of the dependent's 
existence, if evidence is received within one year of the 
Department of Veterans Affairs request;

	(2) Date dependency arises;

	(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one of 
notification of such rating action;

	(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b) (2000).

The evidence of record indicates that the veteran filed a 
claim for service connection in October 1994.  At that time, 
he stated that he was separated from his wife, P.A.B.  He was 
awarded service connection for various disabilities by a 
rating action issued in November 1994.  In January 1996, he 
submitted a VA Form 21-686C, Declaration of Status of 
Dependents, in which he noted that he was married to P.A.B.; 
he was subsequently awarded additional benefits for his 
spouse, effective October 1, 1994.  

July and December 1998 and February 1999 letters to the 
veteran from the RO indicated that the RO had been contacted 
by the Social Security Administration because they were 
having difficulties verifying his wife's Social Security 
number.  On March 31, 1999, the veteran submitted a VA Form 
21-686C, Declaration of Status of Dependents.  Accompanying 
this form was a Court Order, which showed the dissolution of 
his marriage to P.A.B., effective December 10, 1996 and a 
marriage license, showing his marriage to R.A.B. on February 
14, 1997.  He also submitted a birth certificate for his 
stepson.  The RO subsequently issued an award letter in May 
1999 removing P.A.B. as a dependent, effective January 1, 
1997 and adding R.A.B. and his stepson, effective April 1, 
1999

The veteran has asserted that his wife, R.A.B., and his 
stepson should be added as his dependents as of February 
1997, the date he claimed he submitted a VA Form 21-686C 
informing VA of his divorce from P.A.B. and of his marriage 
to R.A.B.  However, a review of the evidence of record 
reveals no form filed before the one received on March 31, 
1999 informing VA of the change in his marital and family 
situation.  The RO notified the veteran in the statement of 
the case that he first informed the VA of these dependents on 
March 31, 1999.  While the dependencies may have arisen in 
February 1997, the date of receipt of documentation of their 
existence was not until March 1999, clearly the latest date 
under the above-noted regulations.  Moreover, the effective 
date cannot be the date of the marriage, since evidence of 
this marriage was not received within one year of the event.  
While the veteran asserts that he submitted notification of 
the change in 1997, the earliest notification actually of 
record is the one received on March 31, 1999.  Therefore, 
payment for these dependents could not be made effective 
until April 1, 1999, the first day of the month after the 
veteran became entitled to the additional benefit.  See 
38 U.S.C.A. § 5111 (West 1991).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than April 1, 1999 for the award of additional compensation 
benefits for dependents.


ORDER

An effective date earlier than April 1, 1999 for the award of 
additional compensation benefits for dependents is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

